Citation Nr: 0404843	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
diagnosed as lumbosacral strain.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes, including on the basis of 
the extra-schedular provision, 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to March 
1975 and from August 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a February 2003 VA Form 9, the appellant requested a 
Travel Board hearing.  In April 2003, he withdrew his hearing 
request.  See 38 C.F.R. 
§ 20.704(e) (2003).

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

During the pendency of the appeal, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) also was enacted and 
became effective.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The 
VEBEA, in pertinent part, provides a presumption of total 
disability when a veteran is disabled, as determined by the 
Commissioner of the Social Security Administration (SSA), for 
purposes of any benefits administered by the Commissioner.  
See 38 U.S.C.A. § 1502 (West 2002).  The Board finds that, as 
the provisions of the VEBEA providing a presumption of total 
disability when a veteran is disabled, as determined by the 
Commissioner of the SSA, they are, therefore, applicable law.  
38 U.S.C.A. § 5107 (West 2002).  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); see also Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In particular, the RO has not supplied the veteran 
with all the regulations pertinent to his service-connection 
and nonservice-connected (NSC) pension claims, specifically, 
38 C.F.R. §§ 3.3, 3.307(a), (c), (d), and 3.309(a).  

The Board observes, when the RO issued its statement of the 
case, VA regulations prohibited establishing service 
connection for aggravation of a preexisting chronic disease 
that first becomes manifest to a degree of 10 percent or more 
following discharge from military service.  This prohibition 
was inconsistent with the statute (38 USCA 1112(a)) as 
interpreted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Splane v. West, 216 F. 
3d 1058 (2000).  Therefore, during the pendency of the 
appeal, VA amended 38 CFR 3.307(a), (c), (d), and 3.309(a), 
effective November 7, 2002, to conform to the plain language 
of the statute and the conclusions in Splane.  See 67 Fed. 
Reg. 67,792-93 (Nov. 7, 2002). 

Moreover, in a recent opinion, the VA's General Counsel has 
determined that, contrary to 38 C.F.R. § 3.304(b), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
imposes a requirement not authorized by 38 U.S.C.A. § 1111, 
it is inconsistent with the statute.  See VAOPGCPREC 3-2003; 
see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 
1994).  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  Any supplemental statement 
of the case should include a discussion of the ramifications 
of the amended presumption of aggravation regulations and 
VAOPGCPREC 3-2003.  Consequently, a remand is required to 
comply with the notice provisions contained in the VCAA.  

Finally, neither the statement of the case nor the January 
2003 rating decision, confirming denial of the veteran's 
claim for a pension, considered the provisions of the VEBEA 
and the revisions to the regulations implementing those 
changes.  See 68 Fed. Reg. 34,539-43 (June 10, 2003).

The Board notes that the duty to assist includes obtaining 
pertinent service, VA and non-VA medical records, Social 
Security Administration (SSA) records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran contends that he had 
a preexisting low back disorder that was aggravated in 
service, in particular, a football injury sustained during 
his first period of service in 1973, for which he was treated 
at the Subic Bay Naval Hospital.  However, the record is 
devoid of service medical records for his first period of 
active duty from January 1970 to March 1975.  The Board 
observes that, in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), the Federal Circuit stated that VA must make more than 
a single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  Hayre, at 1331-32; see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  The Board believes that the 
RO should make another attempt to obtain service medical 
records for the veteran's first period of service, to include 
those from the Subic Bay Naval Hospital, in the Philippines, 
in 1973, showing treatment for football injuries.  Moreover, 
in light of recent changes in the interpretation of the law 
with regard to the aggravation of preexisting disabilities, 
the RO should provide the veteran with an orthopedic 
examination to ascertain, whether the low back disorder shown 
as chronic lumbosacral strain on his April 1976 discharge 
examination report, was incurred in or aggravated by service.

With regard to his pension claim, the veteran has been rated 
for the following nonservice-connected disabilities: 
lumbosacral strain with scoliosis, rated as 20 percent 
disabling; HIV infection, rated as 10 percent disabling; and 
impotence, venereal disease, antisocial and paranoid 
personality disorder, rated as noncompensable; his combined 
nonservice-connected disability evaluation is 30 percent.  
The claims file also indicates complaints of and/or treatment 
for a psychiatric disorder, knee pain, and pes planus.  The 
veteran contends his nonservice-connected disorders render 
him unemployable and that he has not worked since 1995.

The RO must attempt to obtain medical records pertinent to 
the nature and severity of all of the veteran's nonservice-
connected disabilities and rate those disabilities under the 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The veteran has 
indicated that he received treatment between 1983 and 1985 at 
the Greenwell Springs Mental Hospital, in Greenwell Springs, 
Louisiana; in 1985 at the Talbert Outpatient Clinic and the 
Margaret Dumas Mental Health Center, in Baton Rouge, 
Louisiana; and in 1981 at Doctor's Hospital, now Summit 
Hospital, in Baton Rouge, Louisiana; but no records are 
associated with the record from these sources.  The veteran 
is currently receiving treatment at the West Palm Beach VA 
Medical Center (VAMC) and the AIDS Research and Treatment 
Center of the Treasure Coast, Inc. (ARTCTC), in Ft. Pierce, 
Florida.  Moreover, a SHARE computer printout appears to 
indicate that the veteran is receiving disability benefits 
from the SSA.  On remand, the Board feels that the RO should 
make another attempt to ask the veteran to identify and sign 
releases for health care providers that treated him for his 
low back disorder and any other disorder he claims makes him 
unemployable and to obtain missing SSA, non-VA and VA 
treatment records.  

The RO must afford the veteran VA examination by all 
appropriate specialists, for example, psychiatric, 
orthopedic, and infectious disease and immune disorders 
examinations.  The Board acknowledges that VA examined the 
veteran in January 2003, but did not provide the veteran with 
a psychiatric examination to evaluate his mental status.  
Moreover, it does not appear that the claims file or any 
medical records were available for the January 2003 VA 
general medical examiner to review.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision).  After reviewing 
the medical evidence amassed, the RO should assign an 
evaluation to each of the disabilities noted above as well as 
to any other disabilities that are indicated.  In addition, 
the RO should analyze the veteran's NSC pension claim under 
the provisions of the VEBEA and the analytical criteria 
offered by the United States Court of Appeals for Veterans 
Claims.  See generally Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

The Board notes that the veteran has a history of substance 
abuse (alcohol and marijuana).  In determining entitlement to 
NSC pension benefits, disabilities that result from the 
veteran's own willful misconduct cannot be considered.  
Therefore, the examiners who conduct the VA examination 
should distinguish the relative level of disability, if any, 
attributable to the veteran's substance abuse.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide 
and (4) request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to 
provide copies of the veteran's service 
medical records for his first period of 
service, to include copies of his 
entrance and separation examination 
reports and records of treatment at the 
Subic Bay Naval Hospital, in the 
Philippines, for treatment of injuries 
sustained playing football in 1973.  The 
veteran served on active duty in the Navy 
from January 1970 to March 1975.  The RO 
must document its efforts to obtain the 
above records; if records are 
unavailable, please have the NPRC so 
indicate.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
low back disorder and any disorder that 
contributes to his claimed 
unemployability from April 1976 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies, if not already in the claims 
file.  In particular, the RO should 
obtain copies of medical records from the 
Greenwell Springs Mental Hospital, in 
Greenwell Springs, Louisiana; the Talbert 
Outpatient Clinic, the Margaret Dumas 
Mental Health Center, and Summit 
Hospital, in Baton Rouge, Louisiana, the 
AIDS Research and Treatment Center of the 
Treasure Coast, Inc. (ARTCTC), in Ft. 
Pierce, Florida, and the VA Medical 
Center in West Palm Beach, Florida, not 
already associated with the claim file, 
from April 1976 to the present.  If 
records are unavailable, please have the 
provider so indicate.

4.  The RO should request copies of any 
decision and accompanying medical records 
submitted in support of any claim for 
disability benefits from the Social 
Security Administration (SSA) submitted 
by the veteran.  If records are 
unavailable, please have SSA so indicate.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
examinations by appropriate specialists 
for the purpose of determining whether 
the veteran has a low back disorder and 
the onset and etiology of such low back 
disorder and assessing the nature, 
severity and manifestations of all 
innocently acquired disabilities that may 
be present.  The claims file, this 
remand, and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examinations, and the examiner(s) should 
so indicate in their reports.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination, 
diagnose all disabilities present, and 
indicate the level of impairment caused 
by each of these disabilities.  The 
examination reports should include a 
detailed account of all manifestations of 
relevant pathology found.  Any 
psychiatric examination report should 
contain a multi-axial assessment and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.  

After a review of all pertinent medical 
treatment and examination records in the 
veteran's claims file and a thorough 
clinical examination, the examiners 
should render an opinion as to the 
overall effect of the veteran's 
innocently acquired disabilities, alone 
and/or together, on his ability to obtain 
and retain employment and state whether 
the overall disabling effect of the 
disabilities is susceptible to 
improvement through appropriate 
treatment.  The level of impairment, if 
any, attributable to substance abuse 
should be distinguished from the level of 
impairment attributable to the veteran's 
innocently acquired disabilities.  

Finally, the orthopedic examiner should 
provide explicit responses to the 
following questions with regard to a low 
back disorder:

(a) Does the veteran have a low back 
disorder?

(b) If there is such a disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include a football injury in 
1973 and heavy lifting in 1976.

The examiners should provide a complete 
rationale for any opinion expressed.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
discusses the ramifications of 68 Fed. 
Reg. 34,539-43 (June 10, 2003), 67 Fed. 
Reg. 67,792-93 (Nov. 7, 2002) and 
VAOPGCPREC 3-2003 and fully sets forth 
the controlling law and regulations 
pertinent to this appeal, to include 
38 C.F.R. 
§§ 3.3 (nonservice-connected pension 
only), 3.307(a), (c), (d), and 3.309(a).  
The requisite period of time for a 
response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




